 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MADIHA MINER,                                   CASE NO. C19-0848JLR

11                                Plaintiff,                ORDER STRIKING MOTIONS
                   v.                                       AND DIRECTING THE CLERK
12                                                          TO NOT ACCEPT ANY
                                                            FURTHER FILINGS FROM
            KING COUNTY HOUSING
13                                                          PLAINTIFF UNLESS IT IS A
            AUTHORITY SECTION EIGHT,                        NOTICE OF APPEAL
14
                                  Defendant.
15
            On June 19, 2019, the court concluded that it lacked subject matter jurisdiction
16
     over this matter and ordered this action remanded to King County Superior Court. 1
17
     (Order (Dkt. # 7).) In its ruling, the court specifically ordered Plaintiff Madiha Miner to
18
     not file anything further in this matter and to seek any relief to which she believed she
19
     was entitled from the courts of the State of Washington. (Id. at 4.) Despite this ruling
20

21          1
              On July 8, 2019, pursuant to the court’s order and Local Rule LCR 3(i), the Clerk
     remanded this action to King County Superior Court and closed this matter. (See Letter (Dkt.
22   # 22)); Local Rules W.D. Wash. LCR 3(i).


     ORDER - 1
 1   Ms. Miner has continued to file numerous motions in this matter. On June 25, 2019, she

 2   filed three motions (see Mot. 1 (Dkt. # 8); Mot. 2 (Dkt. # 10); Mot. 3 (Dkt. # 12)), which

 3   the court struck on July 1, 2019 (see 7/1/19 Order (Dkt. # 17)). On July 1, 2019, she filed

 4   three additional motions (see Mot. 4 (Dkt. # 18); Mot. 5 (Dkt. # 19); Mot. 6 (Dkt. # 20),

 5   which the court struck on July 3, 2019 (see 7/3/19 Order (Dkt. # 21)). The court also

 6   expressly warned Ms. Miner that if she did not cease filing frivolous motions in this and

 7   the other cases she has in the Western District of Washington, it would consider entering

 8   a vexatious litigant order against her. (Id. at 2-3.)

 9          Despite the court’s prior orders, on July 8, 2019, Ms. Miner filed two additional

10   motions (Mot. 7 (Dkt. # 23); Mot. 8 (Dkt. # 24)), and a request to waive service of a

11   summons (Request (Dkt. # 25)). The court DIRECTS the Clerk to strike Ms. Miner’s

12   motions (Dkt. ## 23, 24) from its calendar. The court further DIRECTS the Clerk to not

13   accept any further filings from Ms. Miner in this matter, unless it is a notice of appeal,

14   and to return any such attempted filings to her. Finally, the court will consider Ms.

15   Miner’s July 8, 2019, filings and other activity in this case with respect to the entry of a

16   vexatious litigant show cause order in Ms. Miner’s case numbers C19-0821JLR and

17   C19-0822JLR.

18          Dated this 9th day of July, 2019.

19

20                                                      A
                                                        JAMES L. ROBART
21
                                                        United States District Judge
22


     ORDER - 2
